John E. Jennings, Chief Judge, concurring. I do not agree that the Commission decided this case on the basis of Ark. Code Ann. § ll-9-704(c)(l), but I concur in the result reached by the majority. Melvin Mayfield, Judge, dissenting. This matter was here before and was remanded to the Commission by an unpublished opinion dated December 23, 1992. That opinion stated that the case was remanded to be reconsidered in light of this court’s opinion in Keller v. L.A. Darling Fixtures, 40 Ark. App. 94, 845 S.W.2d 15 (1992), as to the meaning of the “objective and measurable” requirement contained in Ark. Code Ann. § ll-9-704(c) (Supp. 1991). It is my position that the Commission did not comply with the mandate of our previous opinion. I do not address the question of what the ultimate decision of the Commission should be — nor am I concerned with whether our decision in Keller was right or wrong. It is my position that under the doctrine of the law of the case, the Commission must decide this case under the rules, definitions, and findings made by our opinion in Keller so far as the “objective and measurable” requirements are concerned. The Commission, however, held: Allegations about the intensity and persistence of pain or other symptoms may be considered only if medical signs and laboratory findings show the presence of an abnormality which could reasonably be expected to produce the pain or other symptoms alleged. By requiring the presence of an “abnormality” in order to have objective and measurable findings, the Commission injected an element into the equation not authorized by the Keller opinion. In fact, I am shocked by the Commission’s constant and consistent use of the word “abnormality.” In the appellant’s abstract of the Commission’s opinion — an abstract to which the appellee makes no objection — the word “abnormality” appears a total of 24 times in the 22-page abstract. In contrast, I have been unable to find that word — not even one time — in the Keller opinion. It is hard to understand how the Commission could use that word 24 times while considering this case in the light of the Keller opinion which did not use the word even one time.. So, the Commission departs from our decision in Keller, where we quoted from our decision in Reeder v. Rheem Manufacturing Co., 38 Ark. App. 248, 832 S.W.2d 505 (1992), the holding that, “The statute precludes an award for permanent disability only when it would be based solely on subjective findings.’” Actually, the Commission’s opinion quotes that statement, citing both Keller and Reeder as its source, but has added the word “abnormality” to the language of Keller and Reeder. Not only is the word added, but the concept is changed. The Commission is equating the concept of “based solely on subjective findings” with the requirement of “the presence of an abnormality.” I submit, however, that precluding an award for permanent disability “based solely on subjective findings” is not the same as precluding such an award unless the “presence of an abnormality sufficient to produce the pain alleged” is demonstrated. Therefore, because the Commission did not follow our decision in Keller as directed by us in our remand of the instant case, I would again remand for the Commission to make a decision in keeping with Keller.